DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2018-0046990, filed on 04/23/2018.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 09/24/2019 and 07/21/2020 were filed after the mailing date of the instant application on 04/23/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 14 is objected to because of the following informalities:  Compounds 4 and 8 are identical. Please remove one.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (CN 103694277 A, using the attached translation for references).
With respect to claim 1, Wu discloses the organometallic compound (18, page 5) below.

    PNG
    media_image1.png
    160
    272
    media_image1.png
    Greyscale

This compound meets the requirements of the instant claim when R1, R3-R4, R6-R9, R11, and R19 are hydrogen, R5, R10 and R12 are a C1 alkyl group (methyl) and R2 is a group represented by Formula 2, where R13 is a hydrogen atom, R14 is a methyl group and R15 is an ethyl group so that it forms a 2-isobutyl substituent.
With respect to claim 2, Wu teaches the organometallic compound of claim 1, and R1 to R12 and R19 are each independently a hydrogen, a methyl group, or an ethyl group, as discussed above.
With respect to claim 3, Wu teaches the organometallic compound of claim 1 and R2 is a group represented by Formula 2.
With respect to claim 4, Wu teaches the organometallic compound of claim 1, and in condition 7, R2 is a group represented by Formula 2, and R5 is an unsubstituted C1 alkyl group.
With respect to claim 5, Wu teaches the organometallic compound of claim 1, and R7 and R9 are an unsubstituted C1
With respect to claim 6, Wu teaches the organometallic compound of claim 1, and R13 is a hydrogen atom.
With respect to claim 8, Wu teaches the organometallic compound of claim 1, and R14 and R15 in Formula 2 are different from each other.
With respect to claim 9, Wu teaches the organometallic compound of claim 1, and R13 is hydrogen, R14 and R15 are independently a methyl group and an ethyl group.
With respect to claim 10, Wu teaches the organometallic compound of claim 1, and R10 and R12 are each independently a group represented by Formula 3 when R16-R18 are hydrogen atoms.
With respect to claim 11, Wu teaches the organometallic compound of claim 1, and R10 and R12 in formula 1 are identical.
With respect to claim 12, Wu teaches the organometallic compound of claim 1, and R10 and R12 are a C1

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (CN 103694277 A, using the attached translation for references) as applied to claims 1-6 and 8-12 above, and further in view of Xia et al. (US 2017/0244046 A1).
With respect to claim 7, Wu teaches the organometallic compound of claim 1, as discussed above. However, Wu does not teach that R13in Formula 2 is a C1-C20 alkyl group.
Xia teaches light-emitting materials which comprise a partially deuterated side chain. Xia teaches that these side chains improve device lifetime compared to non-deuterated side chains (abstract).
When a partially deuterated side chain is used in place of the non-deuterated side chain of Wu, it forms the compound below.

    PNG
    media_image2.png
    343
    348
    media_image2.png
    Greyscale

This side chain meets the requirements of instant Formula 2 when R13 is a deuterium-containing C1 alkyl group, C14 is a C1 alkyl group, and C15 is a C2 alkyl group.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the partially deuterated side chain of Xia in place of the non-deuterated side chain of Wu with a reasonable expectation of forming a compound which gives improved device lifetime, compared to the non-deuterated version.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (CN 103694277 A, using the attached translation for references) as applied to claims 1-6 and 8-12 above, and further in view of Boudreault et al. (US 2016/0104848 A1).
With respect to claims 12 and 13, Wu teaches the organometallic compound of claim 1, as discussed above. However, Wu does not teach that R10 and R12 are different from each other.
Boudreault teaches metal complexes which are useful as phosphorescent emitters in organic light emitting devices (abstract)
Boudreault gives an example of an acetylacetonate ancillary ligand, LB10 (page 7) which is pictured below.

    PNG
    media_image3.png
    132
    216
    media_image3.png
    Greyscale

This ancillary ligand reads on the instant claims when R10 is a C5 alkyl group (cyclopentyl), R11 is a hydrogen atom, and R12 is a C1 alkyl (methyl) group.
Boudreault is effective in demonstrating that these types of acetylacetonate ancillary ligands which have different substituents at locations analogous to instant R10 and R12 and which feature a cycloalkyl group at one of R10-R12 were known in the art and actively being used prior to the effective filing date of the claimed invention.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use an acetylacetonate ligand wherein positions analogous to R10 and R12 are different from each other, and wherein R10- is a C5 cycloalkyl group, in place of the acetylacetonate ligand of Wu because this was a known derivation of an acetylacetonate ligand prior to the effective filing date of the claimed invention.

Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (CN 103694277 A, using the attached translation for references) as applied to claims 1-6 and 8-12 above.
With respect to claim 14, Wu teaches the organometallic compound of claim 1, as discussed above. A person of ordinary skill in the art would recognize that Compound (18), pictured and discussed above, was formed from Formula I (page 11), which is pictured below.

    PNG
    media_image4.png
    177
    383
    media_image4.png
    Greyscale

Instead of the methyl group in Compound (18), Wu teaches that R1 can also be an aromatic ring of 6 (paragraph 15, lines 1-3).
It would also be obvious to a person of ordinary skill that the bidentate auxiliary ligand (O-O, acetylacetonate) ligand is formed from the formula below (page 12)

    PNG
    media_image5.png
    99
    115
    media_image5.png
    Greyscale

Instead of the methyl group in Compound (18), Wu teaches that, A1 and A2 are an alkyl group having 3 carbon atoms (paragraph 29).
This forms the compound below.

    PNG
    media_image6.png
    347
    458
    media_image6.png
    Greyscale

This compound is identical to Compound 9 of the instant claim.
Wu includes each element claimed, with the only difference between the claimed invention and Wu being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a compound which improved luminous efficiency and decreases aggregation of luminescent molecules (paragraph 113, lines 6-8), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claims 15-17, Wu teaches an organic light emitting device comprising a cathode, an anode, and a light emitting layer wherein the light emitting layer contains the inventive compound (paragraph 98) and the device further comprises a hole injection layer between the anode and the emission layer and an electron injection layer between the emission layer and the cathode (paragraph 267 and Figure 1).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the organometallic compound of Wu in the emitting layer of an electroluminescent device with the claimed structure as this device structure and application of an organometallic compound is taught by Wu.
With respect to claim 18, Wu teaches the organic light-emitting device of claim 17, and the compound emits red light (paragraph 133, line 1).
With respect to claim 19, Wu teaches the organic light-emitting device of claim 17, and the emission layer comprises a host and the amount of host is greater than the amount of the organometallic compound in the emission layer (the luminescent molecule is doped into a host material at a concentration of 0.2-20%, paragraph 113, lines 6-10).
It would have been obvious to a person of ordinary skill prior to the effective filing date of the claimed invention to use the organometallic compound of Wu in an emission layer which comprises a larger amount of host than organometallic compound as Wu teaches this improves luminous efficiency by decreasing aggregation of luminescent molecules (paragraph 113, lines 7-9).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (CN 103694277 A, using the attached translation for references) as applied to claims 1-6 and 8-12 above, and further in view of Igarashi et al. (US 2001/0019782 A1).
With respect to claim 20, Wu teaches the organometallic compound of claim 1, as discussed above. However, Wu does not teach a diagnostic composition comprising the organometallic compound of claim 1.
Igarashi teaches a red light emitting iridium complex for use in light emitting devices (abstract, title). Igarashi teaches there is a growing demand for fluorescent materials in fluorescent medicine for medical diagnosis and the invention seeks to provide a light-emitting material which can be used in various fields (paragraph 0009 and 0011). It is noted that one such embodiment of Igarashi includes an isoquinoline ligand (Formula 23, page 3).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the light emitting organometallic complex of Wu in a diagnostic composition as Igarashi teaches this is a known application for light-emitting materials.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-13, and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/426,438 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. In particular, note the isoalkyl limitations of R11 in claim 7 of ‘438 and embodiments such as compounds 67-70 of claim 15 of ‘438
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ma et al. (US 2014/0103305 A1) Teaches relevant isoquinoline ligands

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657.  The examiner can normally be reached on Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786